Question Time (Council)
The next item is Question Time (B7-0002/2010).
I welcome the Minister to this first Question Time with the Spanish Presidency.
The following questions are addressed to the Council.
Question 1 will not be taken as the subject to which it refers already appears in the agenda for this part-session.
Subject: Credit crunch/Loans for business
In December, the German Minister for the Economy said that Germany faced a new credit crunch if banks did not lend more, especially to small and medium-sized enterprises. This is a problem that could become prevalent across the EU.
What specific action is the Council taking to ensure that banks make loans available to business so that enterprises can sustain themselves, creating employment and growth, and contribute to the economic recovery?
The problem of ensuring that companies have sufficient access to capital and also the actions taken by Member States to that end have been a matter of concern to the Council for some time, as you are aware.
In January last year, the Council observed that the Member States had acted forcefully and decisively to free up the credit markets, amongst other things. In spring, the European Council stated the importance of continuing to apply economic recovery measures and called on the Commission and the Council to evaluate the efficacy of the measures adopted and to report back to the European Council in June.
The June European Council did, in fact, evaluate the efficacy of the measures adopted by the Member States to support the financial sector and the situation with regard to the stability and operation of financial markets. These results were fed back, in the form of a report, to the European Council itself. So the report was passed from the Council, in other words the Council of Ministers, to the European Council. The report was positive, indicating the existence of recapitalisation guarantees and mechanisms within Member States and concluded that Member States had played a crucial role in halting the downward spiral. I would remind you that the whole financial system was in danger of meltdown at the end of 2008.
There were therefore positive repercussions in allowing banks access to global finance, in turn, bolstering the flow of credit to the real economy. The Council appreciated that the measures adopted by the States had been significant in keeping credit channels open.
At the moment, the banking sector is even now under a certain amount of pressure with regard to recapitalisation and the Council therefore called on the Member States to individually recapitalise or restore their balance sheets in order to reduce uncertainty and make it easier to give credit.
By last month - December - the Council could see that Member States had applied a wide range of support measures with the aim of re-establishing financial stability. It underscored, however, that their recovery was still somewhat fragile and called on the Committee of European Banking Supervisors to provide regular information on the amount of capital available for additional borrowing.
We now have a series of measures in place: monitoring by the Council, on the one hand, and guidance from the European Council, on the other. The result has been an improvement, with the European Central Bank understandably acting to ensure bank liquidity, first and foremost, and access to loans by companies.
Madam President, can I say to the Minister that it is my experience that some banks - by no means all banks, but some banks, perhaps even a lot of banks - behaved irresponsibly during the financial market growth and some banks - perhaps, again, not all banks, but many banks - are continuing to behave irresponsibly in the time of the budding weeks and months of recovery.
I am aware, for example, of one particular company in Dublin, very well run, where the man is meticulous in meeting his commitments and the bank is far from helping him. It has taken the opportunity to reduce his overdraft and put him under pressure in his business - a business that is viable, a business that will survive this recession.
Please, Minister, take these banks in hand, tell them we are giving them taxpayers' money and we expect them to take the public interest into account, not just the interests of their shareholders - some of them very wealthy shareholders.
What I must tell you is that I believe that the Council and the European institutions are doing a good job. I believe that they have done a good job and that a vast contribution has been made to preventing a collapse in the availability of liquidity throughout the economy.
Ecofin has been following and continues to follow the measures which have been adopted by the Member States. It is doing this is a systematic manner. For example, Ecofin is currently tasked with observing how guarantees granted to banks are made available, whether or not there are restrictions set for companies in the financial sector and how credit finance is being carried out by the European Central Bank.
I would simply like to say that on 7 December 2009, Mr Trichet, the President of the European Central Bank himself said that there are no restrictions to supply for banks to borrow money from the European Central Bank. There are no restrictions to supply. If there are banks which do not make use of this, that is a matter for each of these financial bodies; however, there are no forms of restriction as far as the European Union or the European Central Bank are concerned.
In any case, the Council, together with the European Parliament, is, of course, more than happy to examine the present directives to be debated in relation to financial supervision systems or any other initiative which the Commission may put forward in this regard.
(FR) Madam President, one of the priorities of the Council Presidency is to increase the influence of the EU on the international stage and, more specifically, in Latin America.
However, what kind of influence are we talking about? The current concept of international relations affords little space to democracy and human rights. Would the Council wish to use free trade agreements to support regimes which constantly violate human rights in Latin America?
I would like to cite the example of Peru, where acts of violence committed in Bagua are a terrible illustration of the way in which the government collaborates with multinationals by confiscating land from the indigenous populations for financial purposes. Already, almost 70% of the land is in the hands of multinationals and mining companies.
Another notorious example is that of Colombia, which is the most dangerous country for trade unionists, given the hundreds of people assassinated there. My question is as follows: do you intend to put the issue of human rights once again at the core of EU foreign policy in Latin America?
I am very sorry but your question does not appear to be related at all to the last question. I am not sure whether or not you have participated in Question Time before, but you are allowed a supplementary question that relates to the main question. I am sorry, but I have to rule your question completely out of order. I suggest that you look at the Rules.
As far as I am aware, there were no supplementary questions at the time I closed the last question. I am therefore going to continue unless there is another question relating to the credit crunch/loans for business.
Mr Zemke, if that is what your question is about, then you have 30 seconds.
(PL) Yes, that is precisely what my question is about.
We know perfectly well that the situation is very different in different Member States. In relation to this, if we are talking about help for business, I would like to ask a question about the situation in Greece, because the crisis in that country today is worse than anywhere else - are any special measures foreseen in relation to this?
I believe there is a later question which deals with exactly the same issue. I would ask the Member to remain until I answer on this and I will therefore respond to this as well as to the question which is on the agenda on exactly the same point.
I am referring to question number 9 on the list I have, or number 8 on the current one, from Mrs Kratsa-Tsagaropoulou: the Economic Situation in Greece.
President-in-Office of the Council. (ES) I am referring to question No 9 on the list I have, or No 8 on the current one, from Mrs Kratsa-Tsagaropoulou: the Economic Situation in Greece.
Subject: EU integration of Kosovo
What steps is the Council planning in order to fulfil the European Parliament's wish to see Kosovo included in EU programmes, pre-accession strategies and the Thessaloniki Process irrespective of the status question?
The Council has always reiterated the prospect of the Western Balkans joining Europe. This has undoubtedly been as part of foreign policy, in this case, Neighbourhood Policy, and even the enlargement policy of the European Union.
Hence, recently, the Council meeting in December 2009 confirmed the need to respect certain fair conditions, in the context of the stabilisation and association process for the Balkans.
With respect to Kosovo, the Council has already observed that, in this case, the Member States were deciding in accordance with national practice and international law.
As you are aware, the Kosovo unilateral declaration of independence is currently subject to court proceedings in the International Court of Justice. In any case, however, the Council has always taken Kosovo into account in its political relations with the Balkans and there has been a consensus between Member States and governments in this respect, for example, in terms of the liberalisation of visas, which Kosovo should benefit from, as the Council has always understood. In addition, the Commission's Communication regarding the means to reinforce Kosovo's political and socio-economic development has been welcomed.
The Council invited the Commission to take the necessary measures to support Kosovo's progress towards the European Union in accordance with the European perspective on the region, to which I previously referred.
The Council encouraged the Commission, and this was done with a consensus, of course, to initiate Kosovo's participation in the European Union's programmes, incorporating Kosovo into economic and fiscal supervision, setting in motion the second component of pre-accession help and reinforcing the stabilisation and association process dialogue.
These conclusions were endorsed by the last European Council on 10 and 11 December 2009.
(DE) President-in-Office, I have two further specific questions. Firstly, do you believe that, during the Spanish Presidency, we will succeed in making headway with regard to visa arrangements for Kosovo, so that Kosovo will not remain a prison within a free Balkans region? Secondly, what will you do over time to try to get the Member States that do not currently do so to recognise Kosovo? However, as I said, the primary point is the visa arrangements.
I referred to the visa system earlier.
The Council has always expressed its wish that Kosovo should also benefit from the visa system and from a possible liberalisation of visas throughout the region. As you know, the Commission is working on the details of this. Firstly, with respect to visa facilitation and then even visa liberalisation, so that it can present a proposal to the Council. Of course, certain requirements still need to be fulfilled regarding this and, in this respect, the Commission is working with the countries affected. It is, in this case, working with Kosovo and is informing the Council on a regular basis.
The idea of liberalisation of visas that may extend to areas neighbouring the European Union is an idea certainly shared by the Council and the Spanish Presidency and I believe that it is one of the political orientations that we must clearly encourage in Europe in the next few months, in terms of mobility, a capacity to communicate and to move around not only in the European Union but in all areas on the edges of the European Union. I believe it is a stance that will clearly benefit both sides: the European Union, which grants these visas, and these countries, which must naturally also do so on the basis of reciprocity.
(DE) Mr President-in-Office, in all the initiatives that the Council is taking in respect of Kosovo, will the views of Serbia and the information it provides also be adequately taken into account? Irrespective of the territorial issue with regard to Kosovo, Serbia is, of course, a key State in connection with the integration of the Western Balkans into the EU, and one which we should involve in all steps that we take.
(EL) Madam President, Mr López Garrido, I appreciate the stance being taken by your country, Spain, which has not recognised the independence of Kosovo, and your recent decision to withdraw Spanish troops which have served in Kosovo to date.
As we are in a period of economic crisis, I shall ask you the following prosaic question: how much did it cost Spain to keep troops there? Can you comment on the stand being taken by my country, Greece, which has the same force in Kosovo and, as we all know, has economic problems? Is it right to keep troops in Kosovo?
With respect to the first question on Serbia, of course Serbia is the strongest country in the Western Balkans, which we must always truly take into account in any policy, in this instance, the policy on the European perspective, which is the European Union policy regarding the Western Balkans.
Of course, there is a recent agreement, which you will be aware of, on the liberalisation of visas for Serbia and recently also, as a further consequence of the deadlock in the interim association agreement with Serbia being broken, Serbia has made a formal application for accession to the European Union.
Provided this happens, we are in favour of applying Community regulations, of the Commission investigating this, of giving a technical opinion and duly deciding whether it is realistically possible to commence negotiations regarding accession through the fulfilment of the Copenhagen criteria. Thus, of course, Serbia is a country which carries obvious weight in the region and which has a European perspective, in our opinion. The majority of the Council, which is currently unanimous, was in favour of unblocking the interim agreement and it has heartily positioned itself in association with Serbia
As for Kosovo, you asked me about a matter, honourable Member, which relates to domestic policy and to internal decisions by the Spanish Government. You know that, in this case, I am representing the Council, not one particular country but the Council, and therefore, in this case, regardless of whether I had specific data here, which I can hardly have in relation to the figure to which you refer, I feel that in this case, it is not possible for me to speak on behalf of one country because I am speaking on behalf of the European Council, a body of the European Union, which represents 27 countries.
Subject: Devastation of the tropical rainforests
In view of the outcome of the world discussions on climate change in the December Copenhagen meeting, would the Council agree that, while European agriculture is a contributory factor in the production of CO2 emissions, the devastation of the tropical rainforests in the Amazon basin more than outweighs the negative effects of European agricultural production in terms of CO2 emissions?
The Council very much agrees with you, Mr Higgins, that agriculture and deforestation are factors which affect the emission of CO2 into the atmosphere.
It is difficult to know which of these two factors has a greater effect. This is a scientific debate rather than a political one. However, in any case, action must be taken in both areas at the same time and this has always been the case.
When dealing with sustainable agriculture, we have always made progress in both areas. This has even led to the modification of the European Union's rural development policy. As part of the revision of the CAP reform, it is being taken into consideration for tackling challenges such as mitigation and adaptation to climate change and, as you are aware, within European policy development, common agricultural policy is considered to be an important factor to be taken into account in relation to a broader policy of tackling climate change.
In 2008, the Council backed proposals by the Commission on deforestation and the Commission proposed that the loss of forest areas, which are continually disappearing at an extensive rate, be halted by 2030 at the latest, and that mass tropical deforestation be reduced by at least 50% by 2020 compared to current levels.
We therefore need to help promote sustainable forest management. Dealing with deforestation, the destruction of the forests, clearly forms part of the Spanish Presidency's objectives and we understand that it is necessary to apply some of the instruments which the European Union has at its disposal, for example, the Non-Legally Binding Instrument, on all types of forest, and the European Union's action plan on Forest Law Enforcement, Governance and Trade which, for example, stipulates the creation of a legal framework to prevent the importing of illegally felled wood.
The European Union's position was along these lines and, despite the varying degrees of disappointment arising from the failure to fulfil some of the Copenhagen objectives, certain technical matters concerning the importance of tropical deforestation, which must be dealt with in developing countries as a key factor in preventing CO2 emissions, were clarified.
In addition, it must be said that the conference adopted a decision regarding measures to reduce deforestation and the destruction of forests, boosting support for the improvement of the capacities of developing countries.
I would like to wish the Spanish Presidency well. I think you are off to a very good start this week. So, ¡viva España!
Can I just say in relation to the question itself that trees provide a carbon sink in that they absorb CO2 emissions. The tragedy as regards the Amazon basin, 60% of which is in Brazil, is that the ruthless destruction of the beautiful Amazon forest is obvious: for example, 4.1 million km2 have been destroyed so far. It removes the carbon sink; it destroys a way of life, by virtue of the fact that the Amazon Red Indians are being wiped out; thirdly, from the point of view of agricultural production, we know that the standards of production in no way meet EU standards of compliance.
At the end of the day, is there anything we can really do, or are we just talking?
Mr Higgins, I would like to tell you that we very much agree with your reflections and also that the truth is that, in terms of biodiversity, the Spanish Presidency's objective is to intensify conservation and sustainable use, that is to say, to have an advanced, profound vision in the context of biodiversity. It will be one of the focal points, one of the priorities of our Presidency.
I appreciate the assessment you have made on the fine start to our Presidency and, furthermore, I also must tell you that the Commission has an idea to present a Green Paper at the start of this year on forest protection. This could be a very important initiative and work will be carried out on this front to respond to the phenomena that destroy these areas. You have mentioned some of these elements and there are others, for example, damage caused by forest fires.
There are many other elements to consider, but it is certain that this will be an important time to battle against the destruction of our trees, that this focus fits in very well with the biodiversity strategy and that this will be, without a doubt, one of the key elements of action taken by the European Union this year.
I bring good cheer because one of the few successful outcomes of the Copenhagen conference was broad agreement on a mechanism that will enable developed countries to contribute financially to prevent the destruction of tropical rain forests.
So, would the Minister agree that one of the objectives of the Spanish Presidency should be to give this agreement substance and to secure a good indication from Europe about how much we are prepared to commit to prevent the destruction of rain forests?
(DE) Mr President-in-Office, as we all know, certificates were introduced in order to achieve a reduction in CO2 emissions, and this is what my question is about. Not so long ago, it came to light that there were underhand dealings and abuses of the system associated with emissions trading. To what extent have the accusations been investigated, or are they being investigated, and are there any changes planned in this regard?
I agree with the first speech. I believe that this is in line with what we have said. We must tackle tropical deforestation in developing countries. That is an essential factor in improving developing countries' capacities, including for their own benefit, and it must be done with the participation of indigenous peoples, of the local population and the establishment of national forestry control systems.
Thus, I believe that there has been significant progress made in Copenhagen in this regard and it cannot be denied that the European Union is maintaining a position of vanguard and of leadership in this respect and in other respects relating to the fight against climate change The criticism which could be made of the European Union in relation to Copenhagen is that it has been streets ahead of what was achieved there.
The European Union wants to tackle this issue much more profoundly and so, this naturally takes account of the issues you raise, which are closely linked to action by the European Union in relation to the fight against climate change.
The specific case mentioned is, of course, within the realms of what is put into practice, the implementation of measures to combat climate change. Part of that is naturally preventing actions from being denatured by abuse of individual instruments and it is part of the difficulty that can arise from this measure or from any others and, of course, it forms part of the obligations that we must all monitor carefully.
Subject: European-level action on combating Alzheimer's disease
It is estimated that 8.6 million people in Europe suffer from neurodegenerative diseases such as Alzheimer's and with Europe's ageing population, the numbers suffering will continue to rise.
Can the Council give further details on the recently announced Joint Programming Initiative on combating these illnesses? How does the Council envisage coordinated European action alleviating the burden on patients, their families and their carers?
The Council attaches the greatest importance to Alzheimer's disease and to neurodegenerative diseases in general.
Control of this disease must be an essential objective for the European Union, also bearing in mind that the incidence of this disease is increasing at an exponential rate with age and that it doubles every 5 years from 75 years of age. Eurostat predicts that the number of people affected at the age of 65 years or over will double in the European Union between 1995 and 2050
There are two aspects to the question that you have asked, Mr Aylward. On the one hand, a pilot programme of joint planning, which the Council has already embarked upon, is required for neurodegenerative diseases and Alzheimer's disease in particular. This is set out in the Spanish Presidency's programme with which you are familiar. And, on that basis, the Commission tabled a proposal, as you know, which was adopted, in the Conclusions of the Council in December 2009. In addition, the Council has taken the resolution of this House, of the European Parliament, into account on this pilot initiative On the other hand, with respect to the coordination of Europe's action, the Council is also in agreement with this line that we must clearly cooperate on a European level to combat this disease and other similar diseases, above all, because we must lighten the load suffered by patients and their families. It is calculated that for each person suffering from this disease, there are three family members affected, given that the burden falls on them to provide care. It is therefore important that there is cooperation on a European level in this respect.
In the joint report on social protection and inclusion which was adopted by the Council in 2008, Member States made a commitment to increase access to high quality services balancing out public and private competences and formal and informal care The Member States have felt that the provision of services in a residential or a community setting is better or preferable to institutional care, although it is true that these high quality services continue to be a challenge for many Member States
What the Council and the European Union have done is put forward these guidelines regarding this disease.
As you have rightly said, it is estimated that by 2050, the number of people with dementia will have doubled in Europe.
As a result, it is vital that Member State governments address the specific needs of people with dementia and provide essential support for carers.
At present, however, many European Union countries do not have plans in place to develop national strategies for dementia; so my question is: How will the Council specifically support Member States to make dementia a public health priority?
What we are planning to do under the Spanish Presidency is to encourage a directive, which we consider crucial, on advanced therapies and assistance in the case of chronic and non-transmissible diseases. This is something which has to be tackled at the highest level and therefore should also go hand in hand with the promotion of patients' quality and security improvement initiatives and the work conducted by the high-level Public Health Group.
Therefore, we need to provide assistance - as the European Union often does not have the necessary powers to be able to do this - by guiding, coordinating, cooperating, producing a synergy between Member States' actions with respect to these neurodegenerative diseases, particularly Alzheimer's disease, and also by helping indirectly
It is true that Member States are responsible for providing the most direct assistance to families, for example, and even to non-governmental organisations, although within the EU Public Health Programme, it is possible to gain access to specific funds on behalf of non-governmental organisations in fact, which is also an interesting, albeit indirect way of being able to help those affected and their families who are very directly affected by Alzheimer's and other degenerative diseases and, in this sense, are very dependent.
I wish to thank the Council for the reply. Can I ask the Council what its attitude is in relation to the tube-feeding of patients with Alzheimer's, which is a widespread practice in the United Kingdom and Ireland? I do not know about the rest of Europe.
What we are talking about is feeding a tube into the abdomen. The Council spoke about guidelines. Guidelines and standards are very important, but the justification for this particular procedure is that it gives the patient sufficient nourishment in order to ensure that, even though they have dementia - they have refused food and so on - that they will actually live, but to me, there is something very bizarre about it. What is your attitude to it, and are you going to set down standards?
(RO) Bearing in mind that neuro-degenerative diseases affect a huge number of people and, unfortunately, some countries have inadequate facilities for diagnosing and treating these diseases, I would like to ask you whether you are in favour of setting up European treatment centres which, based on a growing number of patients, may encourage research in the field in order to discover solutions for preventing and treating these diseases.
These two issues which have been raised by two Members obviously require a scientific opinion, so to speak. I believe that, in that respect, there are groups and initiatives within the European Union which are the appropriate forum to work on the suggestions and observations which you have raised. For example, the pilot programme for combating neuro-degenerative conditions and, in particular, Alzheimer's disease, on which the Commission submitted a proposal for a Council recommendation, which is currently under way.
On the other hand, as you know, I have previously mentioned the existence of a high-level group for joint planning in connection with these conditions which, in this case, are chronic and not contagious. This group is carrying out close monitoring of this pilot initiative so as to define and specify certain matters and, therefore, to enable much more specific decision making, such as you raised in your interventions. I think that is the right place to deal with this matter.
Up until now, this high-level group has agreed on an approach and a strategic research programme. There are 24 countries taking part and, at the moment, they are establishing their management structures and deciding upon their plan of action. The next meeting of this group will occur in this term of the Spanish Presidency, and I think that from thereon, they will be able to tackle questions such as those that you have raised in a very specific, direct and immediate way.
I think that is the place and the forum. That is what it is there for. That is what this high-level group was set up for: to work and prepare subsequent decisions.
I can understand that Mr Higgins will probably not be happy, but I think it is a difficult issue and one that probably deserves a question of its own at some point.
Subject: Corporate social responsibility (CSR)
At the 'Protect, Respect, Remedy' conference in Stockholm on 10 and 11 November 2009, the current Presidency and the future Spanish Presidency called on the European Union and the Member States to take the lead in CSR. In March 2007, Parliament asked for a mechanism to be put in place to make it easier for victims of corporate abuse to bring damages claims against companies in European courts. It also asked that the responsibility of company directors be extended to include the duty to minimise the negative impact of their activities on the environment and human rights and that clear reporting standards be implemented at an international level. In its statement, the Council underlined the progress made, but also recommended working within a common framework, explicitly mentioning the State's responsibility to protect and ensure that human rights be respected by the corporate world and penalties imposed in the event of violations.
What binding legal instruments does the Council propose to ensure that companies respect the principles of due diligence and reporting and are punished in the event of violations of human or environmental rights within their area of responsibility?
I must refer to the conference on the social responsibility of businesses which took place in Stockholm on 10 and 11 November 2009.
The Swedish Presidency, which organised the conference, and the then future and now current Spanish Presidency came to the conclusion that on this aspect, the European Union should take the global lead, and should serve as an example on the important subject which Mr Désir raises with this question. This subject is the social responsibility of businesses in terms of creating markets, fighting corruption, protecting the environment, and defending human dignity and human rights in the work place, especially given that the European Union is the largest economy in the world and the greatest contributor to development cooperation. Europe plays host to many multinational businesses. It is a very suitable place to take on this leadership.
Essentially, social responsibility has three components - protect, respect and remedy. The state should protect, and this means legislation, rules for development as regards violations of human rights, especially on the part of businesses. There is a responsibility in business to respect those human rights and there is a responsibility for all parties involved to guarantee access to adequate remedy, with the aim of protecting and improving those human rights.
I wish to point out that we now have another instrument available, which is the Charter of Fundamental Rights of the citizens of Europe, which is legally binding and which means that, for the first time, including at a European level, there is that protection in respect of the matters to which the idea of social responsibility refers.
It is necessary for all interested parties to participate. It is necessary to continue dialogue with non-Member States, with civil society, with the unions, with businesses, including small and medium-sized businesses, to bring about that concept, that trio that we mentioned: protect, respect and remedy. The Spanish Presidency will continue to promote it. In particular, on 25-26 March, it will host a conference in Palma de Mallorca, which will deal with the question of institutionalising the social responsibility of businesses, from the point of view of its relationship with social dialogue.
The conference will study the possibility of including this framework in the list of instruments that the EU and its Member States will be able to use to accomplish their activities, including in the context of a matter alluded to this morning in the presentation of the Spanish Presidency's programme, which is the EU 2020 Strategy. There, too, the aim of social responsibility must have a presence.
(FR) Thank you, Minister, for your reply. I congratulate you on your initiative to hold this conference in Palma de Mallorca in March, as it will follow on from the conference held in Stockholm.
The problem is that we have to contend with multinational companies; as you said, Europe has to take the lead in corporate social responsibility, but it also has to take the lead as regards the conduct of European companies located outside Europe. The problem is that these subsidiaries are separate legal entities. Are you prepared to envisage a legal instrument by which parent companies would be obliged to assume responsibility for the conduct of their subsidiaries located in other parts of the world when they fail to meet their obligations in relation to the environment or to respect for human or workers' rights? Because, if this obligation is not imposed, European companies will slip through the net of this corporate social responsibility that Europe wishes to promote due to the conduct of their subsidiaries located elsewhere in the world.
I think that the European Union needs to facilitate best practice across Europe, and that this will produce the legislative proposals which can improve this situation.
We need to take into account that part of social responsibility, which we will call the legally binding part, which, above all, has to do with respecting human rights. There is also a voluntary part made up of optional practices. It is therefore important for forums to be created at European level and beyond to deal with these matters. Some of them are already operating. In fact, for example, the high-level group of the Member States meets every six months to share experiences relating to social responsibility.
I also believe that in this context of an economic crisis, it is even more important to work along these lines and to work towards competitiveness and environmental protection, connecting it with social inclusion. This is particularly the case in 2010, which is the Year for Combating Poverty and Social Exclusion.
I think that this should be the starting point, and that it is in that context, in something that is still, to a certain extent, pioneering, where these forums should be shaped, where everyone concerned should take part in a dialogue which should give rise to the subsequent measures. I think, however, that we should tackle this stage of the dialogue, which is absolutely fundamental, via joint action which, so far, has been practically unprecedented.
(HU) I would like to welcome the suggestion of the Minister for highlighting best practices. We are all aware that the EU has a significantly ageing population, and companies have a responsibility for maintaining the health of people who go on long-term disability. Does the Council plan on putting pressure on companies to use the expertise of retired people in society? That is, allowing them to remain active and not to stop after retirement.
(DE) President-in-Office, the issue you mentioned has occupied us for a very long time. Much of what has been said could have been said 10 or 15 years ago. I have some specific questions in this regard. Do you agree that, in order to properly implement and make visible the adoption of corporate social responsibility, sanctions as well as incentives would be necessary? Do you think that a system of naming and shaming could be introduced by the European Union? When we consider how often products are labelled, could you also envisage a clear reference being placed on companies' products with regard to whether they comply with these basic rules of corporate social responsibility or whether they contravene them? We are used to so many other types of labelling. Why not use this method with regard to social matters, too?
I agree with the first speech, in that I believe that it is the basis for what I called the European Union's dialogue with non-Member States, civil society, unions, enterprises and all interested parties, and, of course, the participation of the people to which you refer, honourable Member, is absolutely essential.
I believe that the time has come to discuss this and also what you referred to, but I think that it should be as part of an overall, comprehensive approach to a question that is going to be tackled, probably for the first time, or almost the first time in the high-level group that I referred to and in the conference to be held in March. That is where I believe the discussions should take place and it is the best way to achieve our objectives.
Sometimes it is better to take the path of incentives, other times it is better to take the path of sanctions. The path of sanctions is not always the best one. I think that this requires an integrated study, because I think that we need an integrated vision and a series of measures, not successive individual measures, but ultimately, an integrated vision of the whole problem, and of the issue that it represents, which is a great opportunity: social responsibility.
Subject: EU financial supervision
The President of the ECB, Jean-Claude Trichet, said to the European Parliament's Committee on Economic and Monetary Affairs on Monday 7 December 2009, with regard to the topic of EU financial supervision and agreement by EU finance ministers, 'that is not necessarily the best solution', because there are, for example, no provisions for the planned EU authorities to have direct powers to issue instructions.
How will the Council ensure that transnational banks, insurance companies, financial service providers, investment funds and hedge funds do not evade effective supervision because national competences continue to be fragmented?
Mr Martin, clearly, I think the EU is tackling proper supervision of the financial system at European level, and surely, in this case, we have needed to extricate ourselves from a severe crisis. It is carrying this out from two essential dimensions which are laid down in the financial supervision directives, the six directives which the Commission set out last year and which, at the moment, will require agreement between the Council and this Parliament. We intend to get this agreement completed during the Spanish Presidency. Therefore, we will mainly be discussing it with this House.
On the one hand, there is what is known as macroprudential supervision, through the European Systemic Risk Board, which seeks to prevent serious crises, to guarantee financial stability and to reduce disruptions to the financial system. And, on the other, there is what is known as microprudential supervision, which I think is what Mr Martin was basically referring to in his question.
These are the three European authorities on banking, insurance and the stock market. The aim of this supervision is more in-depth supervision, forgive the repetition, and reducing disturbances in individual financial entities, therefore protecting the clients of such entities.
The Council, as I have said, approved a common position in this regard, once and for all. Firstly, last year in October, the Council gave political affirmation, and political confidence to that macrosupervision, and, in December, to microsupervision and the whole legislative package. This is something, as I was saying, that is subject to the ordinary legislative procedure and, therefore, to what Parliament agrees with the Council.
These three committees should be up and running. We would like the Directives to be adopted, even, if possible, in the first semester of the Spanish Presidency, but in any case, up and running by the end of 2010. This is the Council's objective.
Consequently, we expect fruitful cooperation with the European Parliament so that we can bring this important step forward to a conclusion, which I believe is historic and is in line with the approaches which have emerged from outside Europe, from the G20, as the United States is preparing a similar regulation. We believe this is one of the challenges that we must face in order to avoid another crisis such as this one, which originated in the financial system, through a lack of regulation and through the irresponsibility, as the Member previously said, of certain leaders within the financial system.
(DE) Thank you for your statements, Mr López Garrido. You mentioned the macrosupervision area of the European Systemic Risk Board. You are surely aware that there is already a great deal of criticism in this regard, firstly with regard to the size of the Board, because it has, once again, been put together according to a typical European Proporz system. Do you see a risk here, too, like many others do, that it will not be possible for this Board to work efficiently?
The second problem with regard to this European Systemic Risk Board is its lack of independence. Do you think that you could go a step further during the Spanish Presidency and attempt to ensure that it has a greater degree of independence and make any appropriate improvements with regard to the size of the Board, because it will hardly be possible for it to work in any meaningful way on this basis?
I believe that there is a proposal made by the Commission. There has been an agreement, an agreement was finally reached, a consensus in the Council, which was not easy. The Swedish Presidency and the Commission had to work hard to obtain this agreement in the Ecofin Council, and here it is. Now it is here in the European Parliament and it is the Parliament that has to take this approach, as you and others point out.
This is the place to achieve that agreement between the two spheres. There is a consensus at Council level and we will see if we can achieve consensus with the European Parliament.
I think that these matters you have raised are, like others, perfectly arguable and debatable, and I am sure we will come to an agreement, because it is absolutely necessary, between the two legislative bodies of the Union: the Council and the European Parliament.
As part of the proposed financial supervision, would the Spanish Presidency consider making recommendations as regards best practice to cap the salaries of the CEOs of the major banks, and also to limit the grotesque bonus culture that has fuelled much of the difficulties and landed us in the mire we are now in?
(EL) Madam President, Mr López Garrido, I want to link the question of financial supervision by the European Union to speculative action by mutual funds, including funds domiciled in the European Union, in the City of London. Articles report that fund managers are betting on a fall in the euro, Greek Government and other bonds and on debt and deficit, thereby exacerbating borrowing.
Are you therefore in a position to tell me what specific measures can be taken to protect the economies of the Member States of the European Union from speculative attacks by high-risk mutual funds, including funds domiciled in the European Union?
Yes, I think it is perfectly possible to debate good practice in relation to financial entities. We are opening a debate which is centred around these financial supervision systems and I believe this is the perfect place to work along those lines and to be able to contribute some of the elements to which you have referred, Mr Kelly, even as part of the directives.
I also think that there is room for the proposal made by the second speaker within these directives, which you will be able to debate in this Chamber, for example, in relation to the regulation of hedge funds, which is within the supervision requirements which have been discussed, or something which the current President of the Council of the Union mentioned here this morning, the eradication of tax havens.
All this, these ideas which have been raised, have their place, and will fit perfectly into the debate which will take place in this Chamber over the next few months on reform, as the European Council called it at the time, a complete and actual reform of the supervision of the financial system. A thorough and important reform, therefore, in which all the issues and debates that you have brought up will have a place.
Subject: Economic situation in Greece and role of the euro area
The message emerging from the recent summit meeting regarding the serious economic problems besetting Greece and the question of support for countries finding themselves in such a situation were contradictory. While Chancellor Merkel was at pains to stress the shared responsibility of all euro area countries for the fate of one of it members, Mr Reinfeldt took the view that Greece's problems were home-grown and must be resolved from within.
What is the Presidency's position regarding solidarity between Member States, particularly within the euro area, where one of them is faced with the prospect of insolvency? Is it in favour of European Central Bank loans and guarantees for Member State governments in order to curb speculative profiteering and prevent public debt from spiralling into a vicious circle as a consequence of downgraded credit ratings?
Does it believe that, aside from the punitive remedies prescribed under the Stability and Growth Pact, more effective preventive checks are needed, coupled with measures to shore up employment and growth in debt-laden countries, before their economic situation worsens drastically?
In the treaties of the European Union, there is a clear division of competences. The economic policies of the Member States are of common interest to the Union but, at the same time, the national budgets are the competence of each Member State.
Given that there is a single currency in 16 countries of the Union and, at the same time, a view to extending that, as the idea of monetary union is something which appears in the Maastricht Treaty as the most all-inclusive objective possible, there is, of course, observance of the rules of the Member States with regard to their budgets, because this affects the economy and the monetary system as a whole.
Therefore, it is necessary to avoid excessive public deficits, which is something essential to the functioning of economic and monetary union, and out of the two, the one which has developed most, it must be acknowledged, monetary union, not so much economic union.
Hence, the Stability Pact and hence, in Maastricht in its time, today Article 123 of the Treaty on the Functioning of the European Union forbids deficits or the granting of credit to cover those deficits by the European Central Bank and the central banks of the Member States whose currency is the euro. It also says in the treaty that neither the Union nor the Member States will assume or respond to the obligations of the central government or other public authorities of another Member State.
Therefore, each Member state must underwrite its debt commitment and the Council has stated that all Member States must do this, and remains confident that Greece and the other Member States will make the necessary decisions to correct their economic imbalance in order to conserve the strength of their national economic and financial environment.
It must be remembered that an excessive deficit procedure anticipates supervision of economic policies in justified cases. The Council is going to debate the case of Greece, we hope, in February. It is probable that then, whilst dependant on the Commission's right of initiative, recommendations will be adopted and, therefore, strategies set out, in such a way that the European Union can express its interest and its involvement in difficult situations or circumstances which certain Member States may experience.
(EL) Madam President, Mr López Garrido, you have reminded us of the articles of the treaty that deal with the excessive deficit procedure. Parliament knows these articles. However, I have a feeling that you could give me more information about what Mr Zapatero meant when he spoke of solidarity in the euro area, about solidarity in countries with particular financial problems. Is there perhaps a possibility of debating better financial coordination between the centre and regions as far as subsidies are concerned? Is there perhaps a possibility of better fiscal coordination in order to avoid the fiscal and social dumping which is already burdening the European Union and has particular consequences on certain countries? Can you tell me more about what you said earlier in connection with what Mr Zapatero meant by solidarity?
The European Union is a region of the world where solidarity is practised very visibly. For example, in the case of Greece, or my country Spain, we have experienced great solidarity on the part of the European Union, through European funds and through the Structural Funds, which are essential elements of European solidarity policy which will continue.
They have no comparison anywhere else in the world. This has enabled marked progress in many countries, something which benefits the countries as a whole, whilst opening up markets. At the same time, there has been the transfer of certain amounts towards the modernisation of a region. This is a very clear example of solidarity. These are funds which, naturally, have to be used correctly and which are monitored by the European Union, as is perfectly logical. Hence, there is solidarity.
Another form of solidarity is that which we can take very clearly from the treaty. You referred particularly to the treaty. The treaty establishes the obligation of Member States to coordinate their economic policies, their social policies and their employment policies. Article 5 of the Treaty on the Functioning of the European Union sets it out clearly and there, also, the solidarity of the European Union is expressed: in the joint discussion and joint adoption of objectives with a view to a coordinated economic policy.
Many of the current problems in various European countries as a consequence of the crisis would not have been so intense if there had been economic union much earlier, because economic union stopped. Monetary union moved forward, but economic union stopped and those synergies of coordination of economic policies in the European Union did not emerge, which, in short, is what should happen. This is what the treaty ultimately proposes
The Europe 2020 strategy, the objectives which we must agree on regarding investment in education, the specialisation and division of labour, and on the fight against climate change, are also elements to agree on and for solidarity. There, too, solidarity is expressed very clearly in a continent, in a European Union which must always be as united as possible. However, of course, that does not prevent the treaty, quite logically, from also demanding responsibility from the Member States on their level of debt or on the credit that they take on. That, of course, is the responsibility of each State. However, there is a whole context of a market-place, social policies, structural policies, regional policies and, in the future, I hope, coordination of economic, social and employment policies, which is, undoubtedly, a context of solidarity.
That is the most suitable, most in-depth and far-reaching form of a policy of solidarity in the Union.
(PL) I would still like to ask a question, because you did say, Minister, that the very serious situation in Greece would be raised at the meeting of the Commission in February this year. It is true that the crisis in Greece is very serious, but we all well know that it may, unfortunately, spread. I would like to ask this: apart from the forum of the Commission, should you not start a more substantive discussion with the European Central Bank? I think it, too, is an important body, which should be more active here, concerning the situation in Greece.
I believe that each body has its own area of work. This is one of the most important characteristics of the structure of European economic and monetary union and, furthermore, that which gives it credibility.
It is true that the Council will discuss the case of Greece, logically enough as it is one of the Member States of the Union and, obviously, what happens in another European country affects us all. We are affected by what happens in countries outside Europe, not to mention in a place where there is a single market and a single currency for 16 countries.
It is logical that it is debated within the limits set out in the treaty and, furthermore, that it is done based on the budgetary and economic strategy considered to be appropriate to the current circumstances, and which, in this case, is recommended to Greece, from which it will, no doubt, benefit.
The European Central Bank has it own duties in the treaty, duties with regard to financial stability and price stability, from an independent position. The independence of the European Central Bank is an essential principle of the European Union which affords gives great credibility to our economic and financial system, and our common currency, the euro. That criterion of independence should be respected, because it is a fundamental element of the economic and monetary union that we adopted several years ago in the European Union.
Minister, thank you very much for your participation in this first Question Time with your Presidency.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.15 and resumed at 21.00)